WINTERSHEIMER, Justice,
dissenting.
The ultimate resolution of this matter could have widespread impact on the public and the legal profession. I believe this Court should have some opportunity to receive public comment on the matter from lay people and members of the legal profession as a whole. It may be that the proposed rule is meritorious. However, I do not believe we should initiate a rule change of this nature on our own initiative without a full and adequate public hearing. The admission of people to the practice of law is of the greatest importance and should be thoughtfully considered only after a public hearing.
Therefore I must respectfully dissent from that portion of the opinion which requires a rule change without such public hearing.
VANCE, J., joins in this dissent.